JONES, Justice.
Mrs. Belcher, Mrs. Lawton and Mr. Sharp prosecute this appeal from an order and judgment sustaining the Central City Board of Education’s motion for summary judgment. The principal question presented is the validity of a regulation adopted by the Central City Board of Education at its monthly meeting on December 5, 1972. That regulation provides:
“Effective immediately, all personnel of the Central City School System shall be required to retire at the end of the school year in which they reach the age of 65 years with the exception of anyone at present under special contract.”
On December 15,1972 the superintendent wrote a letter to Belcher, Lawton and Sharp informing them of the board’s adoption of the regulation.
At the beginning of the school year 1973-74, Belcher, Lawton and Sharp, teachers in Central City’s school system, were more than 65. On May 1,1973 a registered letter signed by the board’s chairman, secretary, and superintendent was sent to Belcher, Lawton and Sharp. That letter follows:
“According to School Law KRS 161.-720(4), after July 1, 1973 you will no longer be on a continuing service contract but rather on a limited contract, therefore there is no legal obligation on the part of the Board of Education to re-employ you. After due consideration, the Board has decided not to renew your contract effective July 1, 1973.
We thank you for the many services you have rendered in the past to the Central City Schools.”
Belcher, Lawton and Sharp requested the superintendent to inform them the reason for their discharge. They also expressed a *266desire to continue teaching for the 1973-74 school year. On June 4, 1973, the superintendent and the board notified them that:
“The Central City Board of Education has adopted a policy of not hiring teachers whose status changes from a continuing to a limited contract basis.
“Since you are in this classification, you were not rehired for the school year 1973-1974.”
It is the contention of Belcher, Lawton and Sharp that the age policy adopted by the Central City board is invalid. They assert that it violates the Kentucky Constitution as well as the United States Constitution. It is also their contention that the regulation is in conflict with the compulsory retirement age for teachers as defined in KRS 161.600.
The Kentucky Constitution provides that, “The General Assembly shall, by appropriate legislation, provide for an efficient system of common schools throughout the state.” (Ky.Const. Section 183.) Pursuant to section 183, the legislature enacted laws that outlined duties, powers and limitations of various boards of education within the state. These are compiled in Chapters 156 through 163, Kentucky Revised Statutes.
Among other duties, boards of education are empowered to “make and adopt, and may amend or repeal rules, regulations, and bylaws of its meetings . . . and for the qualification and employment of teachers and the conduct of pupils. . . . ” KRS 160.290.
For those teachers who have “toiled long in the vineyard,” the legislature provided a plan for their tenure and retirement. A pertinent provision applicable to this controversy reads:
“The term ‘continuing service contract’ shall mean a contract for the employment of a teacher which shall remain in full force and effect until the teacher resigns or retires or reaches the age of 65, . . . .” KRS 161.720(4).
There is no ambiguity in this provision. It is the opinion of this epurt that it means a continuing service contract ends by operation of law on the sixty-fifth birthday. After age sixty-five the teacher reverts to a non-tenure status, and may be employed at the discretion of the Board of Education upon a limited contract for one year at a time. The cloak of tenure falls from his shoulders, and his reemployment on a yearly basis is dependent on the grace of the board of education. At age seventy the compulsory retirement provision is activated. KRS 161.600. The relation of a teacher and a board of education is contractual. Any legal rights which a teacher has to employment as such must rest on contract. He has no vested right to employment to teach in the absence of contract.
Whether the age policy adopted by the Central City Board of Education is for the best interest of the school system is for it to decide. It is not the function of this court to substitute a policy for that of the board. The legislature reposed that function in its charge.
The right of Belcher, Lawton and Sharp to tenure under a continuing service contract terminated on their sixty-fifth birthday. The Central City Board of Education gave each of them the required notice before May 15, 1973, that they would not be employed for the school year 1973-74. KRS 161.750(2). When that notice was received by them they had neither a continuing nor a limited contract.
In view of the foregoing conclusions the trial court properly sustained the Central City Board of Education’s motion for summary judgment.
The judgment is affirmed.
REED, C. J„ and CLAYTON, JONES, LUKOWSKY, PALMORE and STEPHENSON, JJ., concur.
STERNBERG, J., dissents.